               Case 1:20-mj-00129-EPG Document 137 Filed 12/11/20 Page 1 of 3



 1   JOHN F. GARLAND #117554
     Attorney at Law
 2   2950 Mariposa Street, Suite 130
     Fresno, California 93721
 3
     Telephone: (559) 497-6132
 4
     Attorney for Defendant,
 5   CODY BROWN
 6
 7                        IN THE UNITED STATES DISTRICT COURT FOR THE
 8                                 EASTERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                                 Case No. 1:20-MJ-00129 EPG

11           Plaintiff,                                        STIPULATION TO CONTINUE
                                                               DETENTION HEARING
12                  v.                                         AND ORDER THEREON

13   CODY BROWN,                                               DATE: December 18, 2020
                                                               TIME: 2:00 p.m.
14          Defendant.                                         Courtroom Nine

15                                                             Honorable Stanley A. Boone

16
17          Defendant, CODY BROWN, by and through his counsel, John F. Garland and the United
18
     States of America, by and through its counsel, McGregor W. Scott, United States Attorney and
19
     Stephanie Stokman, Assistant United States Attorney, hereby stipulate to continue the Detention
20
     Hearing from December 14, 2020 to December 18, 2020 at 2:00 p.m. This continuance is
21
22   necessary to allow the defendant additional time to provide additional information to the Pretrial

23   Services Office and the Court regarding proposed third party custodians and a suitable residence
24
     upon his release. The facts establishing good cause are as follows:
25
           On December 9, 2020 the defendant appeared at a Detention Hearing before this Court.
26
     The defendant requested release to Westcare for residential substance abuse treatment. The
27
28   Pretrial Services report indicated that Westcare had a bed available on December 21, 2020. The
                                                          1
     ___________________________________________________________________________________________________________________
               Case 1:20-mj-00129-EPG Document 137 Filed 12/11/20 Page 2 of 3


     Pretrial Services report however indicated that the defendant's proposed third party custodian, his
 1
 2   mother, was not capable of committing to be Cody Brown's third party custodian nor was she

 3   able to provide him with a place to live upon his release from Westcare (in approximately 90

 4   days). The Court granted the defendant's request to continue the Detention Hearing to December
 5
     14, 2020 to allow defendant's counsel time to locate another person who would be a suitable
 6
     third party custodian and locate a suitable residence for the defendant to reside at following his
 7
     release from Westcare.
 8
 9         On December 10, 2020 counsel went to the Fresno County jail and attempted to meet with

10   the defendant to obtain information regarding the identity of possible third party custodians and
11
     residences. Counsel was informed by the jail staff that Cody Brown was in medical isolation and
12
     could not be interviewed. The jail staff however advised counsel that he could schedule a
13
     telephone conference with the defendant, but the earliest available time was 4:45 pm that date.
14
15   Counsel agreed to the time and provided the jail staff with his telephone number. (Counsel

16   observed the jail staff type the scheduled telephone call into the computer.) Counsel returned to
17   his office and remained there until 7:00 pm, however, counsel did not receive a telephone call
18
     from Cody Brown on December 10, 2020.
19
           On December 11, 2020 counsel submitted a Federal Inmate In-Custody Request for
20
21   Interview to the Fresno County Jail and arranged for a phone interview with Cody Brown at 3:00

22   pm on December 11, 2020. Assuming the telephone interview takes place as scheduled, counsel
23   will not have the time necessary to contact the individuals identified by the defendant as possible
24
     third party custodians or those who may provide the defendant a residence and then notify the
25
     Pretrial Services Office of the identity of those persons in time for the Pretrial Services Office to
26
27
28
                                                          2
     ___________________________________________________________________________________________________________________
               Case 1:20-mj-00129-EPG Document 137 Filed 12/11/20 Page 3 of 3


     confirm the information provided and prepare a supplemental report to the Court for the
 1
 2   December 14, 2020 Detention Hearing.

 3         Therefore, the defendant submits that good cause has been established to justify the

 4   continuance of the Detention Hearing from December 14, 2020 to December 18, 2020.
 5
           IT IS SO STIPULATED:
 6
 7   Dated: December 11, 2020                                        /s/ John F. Garland
                                                                       John F. Garland
 8
                                                                    Attorney for Defendant
 9                                                                    CODY BROWN

10
11
     Dated: December 11, 2020                                   McGregor W. Scott
12                                                            United States Attorney

13                                                                 /s/ Stephanie Stokman
                                                               By:     Stephanie Stokman
14
                                                                Assistant U.S. Attorney
15
16                                                ORDER
17            GOOD CAUSE APPEARING, based on the stipulation of the parties,
18
     IT IS HEREBY ORDERED that the Detention Hearing for defendant Cody Brown be continued
19
     from December 14, 2020 to December 18, 2020 at 2:00 p.m.
20
21
     IT IS SO ORDERED.
22
23
     Dated:      December 11, 2020
                                                                UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28
                                                          3
     ___________________________________________________________________________________________________________________
